Title: Patrick Gibson to Thomas Jefferson, 12 May 1819 (second letter)
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 12th May 1819.
          
          Since writing to you this forenoon Coll Nicholas informs me that, after the board had rejected your note and sent down the books & papers he induced them to reconsider it, when they agreed to pass it for $1000 for 60d/. only, he thinks however it is possible they may renew it at that time, but  by no means certain—I beg leave to refer you to his letter on the subject and am with much respect
          
            Your obt Servt
            Patrick Gibson
          
        